FILED
                                 NOT FOR PUBLICATION                        NOV 22 2016

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                                 FOR THE NINTH CIRCUIT


In re: FIDEL H. PAJARILLO,                        No. 14-15977

               Debtor,                            D.C. No. 2:13-cv-01935-RCJ

------------------------------
                                                  MEMORANDUM*
 FIDEL H. PAJARILLO,

               Plaintiff-Appellant,

 v.

SFR INVESTMENTS POOL 1, LLC; et
al.,

               Defendants-Appellees.


                      Appeal from the United States District Court
                               for the District of Nevada
                      Robert Clive Jones, District Judge, Presiding

                             Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fidel H. Pajarillo appeals pro se from the district court’s order dismissing

for failure to prosecute his appeal of the bankruptcy court’s order dismissing his

adversary proceeding. We have jurisdiction under 28 U.S.C. § 158. We review for

an abuse of discretion. In re Fitzsimmons, 920 F.2d 1468, 1471 (9th Cir. 1990).

We vacate and remand.

      The district court abused its discretion in dismissing Pajarillo’s bankruptcy

appeal because it did not explicitly consider alternative sanctions. See id. at 1474

(“[U]nless there are egregious circumstances, the district court must, as the general

rule requires, explicitly consider relative fault and alternative sanctions.”); In re

Hill, 775 F.2d 1385, 1387 (9th Cir. 1985) (failure to consider alternative sanctions

is an abuse of discretion).

      In light of our disposition, we do not consider Pajarillo’s other arguments on

appeal.

      The parties shall bear their own costs on appeal.

      The mandate shall issue forthwith.

      VACATED and REMANDED.




                                            2                                     14-15977